Citation Nr: 1519017	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to death pension and dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to December 1971 and from March 1973 to September 1978.  The Veteran died in March 2012.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to VA death benefits based on the service of the Veteran, to include death pension and dependency and indemnity compensation (DIC) benefits, as the surviving spouse of the Veteran, who died in March 2012.  The Veteran and the appellant were formally married in May 2011, approximately nine months prior to the Veteran's untimely death in March 2012.  Because the marriage was terminated by the Veteran's death before one year expired after the formalization of the marriage, the Appellant has been found ineligible for death compensation or pension benefits. 

The appellant's representative, in an informal hearing presentation dated in December 2014, noted that while common law marriage is not recognized in Guam, the record contains evidence that the Veteran and the appellant lived together for some years prior to their formal marriage.  The representative noted that the appellant had not been provided proper notice to the effect that VA may deem the marriage as valid for VA purposes under some circumstances.  See Colon v. Brown, 9 Vet. App. 104 (1996).  Specifically, under 38 C.F.R. § 3.52 (2014), an otherwise invalid marriage may be "deemed valid" if the following conditions are met: (a) the purported marriage occurred 1 year or more before the Veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant entered into the purported marriage with no knowledge of the legal impediment; (c) the claimant lived with the Veteran continuously from the date of marriage to the date of death; and (d) no claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous VA benefits.  Neither the June 2012 administrative decision nor the statement of the case addressed such a theory of entitlement. 

On remand, therefore, the AOJ must notify the appellant of the requirements to establish a deemed valid marriage for VA purposes.  She should also be provided the opportunity to submit additional evidence in support of a common law marriage or deemed valid marriage, consistent with the applicable territorial and VA statutes and regulations.  The evidence that VA will accept as proof of a common law or deemed valid marriage is set forth in 38 C.F.R. § 3.205(a) (2014).  Thereafter, the AOJ should readjudicate the question of whether the appellant is considered a surviving spouse for VA death pension purposes and DIC benefits based on all evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant Veterans Claims Assistance Act (VCAA) notification which pertains to her claim that she is eligible for benefits as a surviving spouse, including provisions applicable to "deemed valid" marriage to a Veteran.

2.  Request that the appellant submit a statement regarding whether she was aware that the Territory of Guam does not recognize common-law marriages. 

3.  Request that the appellant submit information showing that she lived with the Veteran as a married couple prior to their formal marriage in May 2011, such as records showing whether they shared the same address in the year prior to the Veteran's death, copies of bills, rental agreement, tax returns, lay statements, or any other evidence which reflects that the Veteran and appellant held themselves out as married.

4.  Then readjudicate the claim on appeal in light of all of the evidence of record, considering whether there was a "deemed valid" marriage in this case.  If the issue on appeal remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




